Citation Nr: 0913791	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-11 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease/degenerative joint disease with 
herniated nucleus pulposus at L5 of the lumbosacral spine 
with residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to 
June 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from September 2004 and November 2005 rating decisions.  In 
the September 2004 rating decision, the RO denied service 
connection for PTSD.  In December 2004, the Veteran filed a 
notice of disagreement (NOD).  The RO issued a Statement of 
the Case (SOC) in March 2006.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in April 2006.  In August 2007, the RO 
issued a supplemental SOC (SSOC) reflecting the RO's 
continued denial of the Veteran's claim for service 
connection for PTSD.

In the November 2005 rating decision, the RO continued the 
denial of the Veteran's claim for a rating in excess of 20 
percent rating for the Veteran's degenerative disc 
disease/degenerative joint disease with herniated nucleus 
pulposus at L5 of the lumbosacral spine with residuals.  In 
April 2006, the Veteran filed a notice of disagreement (NOD) 
with the assigned rating.  

The Board's decision addressing Veteran's claim for service 
connection for PTSD is set forth below.  The claim for a 
rating in excess of 20 percent for degenerative disc 
disease/degenerative joint disease with herniated nucleus 
pulposus at L5 of the lumbosacral spine with residuals-for 
which the Veteran has filed the first of two actions needed 
to perfect an appeal before the Board-is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is warranted.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the Veteran has been diagnosed with PTSD, there is 
no objective evidence verifying that he engaged in combat 
with the enemy, there are no service records or other 
credible evidence that corroborates the occurrence of any 
alleged in-service stressor(s), and no further development in 
this regard is warranted.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131; 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a July 2004 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate his claim for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The July 
2004 letter also requested that the Veteran submit any 
pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The September 2004 rating decision reflects the 
initial adjudication of the claim after issuance of this 
letter.  Hence, the March 2005 letter-which meets 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.

A March 2006 post-rating letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
the August 2007 SSOC reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records; medical records from the VA Medical Center 
(VAMC) in Fayetteville, North Carolina; private treatment 
records; and the March 2006 report from the United States 
Army and Joint Services Records Research Center (JSRRC) 
(formerly, the United States Armed Services Center for Unit 
Records Research (CURR)).  Also of record and considered in 
connection with the current appeal are various written 
statements provided by the Veteran and by his representative 
and the Veteran's wife, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the mattes on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


II. Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The Veteran has been diagnosed with PTSD-as reflected, for 
example, in a May 2007 VAMC treatment report and a November 
2007 progress note from a private doctor.  That diagnosis 
notwithstanding, the Board finds that this claim must 
nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed stressor actually occurred---has not been 
met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the alleged stressor is not combat related, then 
a veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 
395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 
Vet. App. 283, 289-290 (1994). 

In this case, in a July 2004 letter, the RO requested that 
the Veteran provide specific information regarding his 
alleged stressors, including approximate dates, units 
involved, and the geographic location where the stressful 
event took place.  

In a December 2004 stressor statement, the Veteran reported 
that during the Vietnam War, he served with the 463rd 
Maintenance Squadron and with the 38 Tactical Airlift 
Squadron.  He reported that he took assignments which 
required him to work in Cam Ranh Bay, Tan Sun Nhut Airbase 
and other locations in-country.  He reported that from June 
1968 to December 1968, while his squadron was on temporary 
duty to Japan, he was selected to work aircraft duties at Cam 
Ranh Bay  He stated that while in Cam Ranh Bay, his life was 
threatened by enemy attacks.  He also described other 
occasions on which  his base was attacked while on temporary 
duty at Tan Sun Nhut and DaNang.  He further noted that, as 
part of his duties of working on aircraft that had sometimes 
been damaged by enemy fire, his job sometimes required him to 
travel aboard aircraft transporting dead and wounded 
soldiers.

The Veteran's DD 214 reflects that his military occupational 
specialty (MOS) was  airlift aircraft maintenance specialist, 
and that he received the following medals/awards: National 
Defense Service Medal; Air Force Commendation Medal with 
device; Air Force Outstanding Unit Award, with device; 
Meritorious Service Medal, with device; NCO Professional 
Military Graduation Ribbon; Air Force Longevity Service Award 
Ribbon with device; Air Force Overseas Ribbon; Air Force 
Overseas Short Tour Ribbon; Air Force Training Ribbon;; 
Vietnam Service Medal; and Air Force Good Conduct Medal, with 
device.

The above-referenced  MOS and documented medals/awards are 
not specifically indicative of combat  service; and there is 
otherwise no objective evidence in this regard.  As objective 
evidence does not establish that the Veteran engaged in 
actual "combat with the enemy", VA is unable to accept the 
occurrence of any claimed stressor(s) relating to 
participation in and exposure to combat on the basis of the 
Veteran's assertions alone; rather, there must be objective 
evidence verifying the occurrence of the claimed stressor(s).  
See 38 C.F.R. § 3.304(f).

Initially, the Board observes that some of the Veteran's 
alleged stressors-such as working on aircraft damaged by 
enemy fire, and travelling on planes with dead and wounded 
soldiers-are general in description and involve events that 
would not be contained in a unit history or operational 
report.  Anecdotal experiences of this type simply cannot be 
verified independently.  See Cohen, 10 Vet. App. at 134 
("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented.").  

Here, the Veteran's only sressors that appear to potentially 
verifiable are incidents that he has described in which his 
unit came under enemy fire.  As regards potentially 
verifiable in-service stressors, the Board notes that, 38 
C.F.R. § 3.159(c)(2)(i) provides, "In the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records."  VA's Adjudication Manual Rewrite, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14(d) 
(Sept. 29, 2006), states that, "at a minimum, the veteran 
must provide the following: a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two-month period) of the 
incident, and the unit of assignment at the time the 
stressful event occurred." 

After receiving the Veteran's December 2004 stressor 
statement providing the information noted above, the RO 
requested that CURR attempt to independently verify the 
Veteran's alleged stressors; however, this attempt was 
unsuccessful.  In its March 2006, the CURR reported that it 
had researched a report titled Air Base Defense in the 
Republic of Vietnam 1961-1973 and the U.S. Air Force casualty 
data from June 1968 to December 1968 for Cam Ranh Bay Air 
Base.  CURR noted that it was unable to document that the 
463rd Maintenance Squadron or the 38th Tactical Airlift 
Squadron were stationed at Cam Rahn Bay Air Base in the 
Republic of Vietnam.  Significantly, moreover, CURR noted 
that the data did not report any attack on Cam Ranh Bay Air 
Base during this time frame.  Thus, the occurrence of a 
claimed in-service stressor has not been established 
independently

The Board also notes that the Veteran also has not furnished 
any objective evidence that supports the occurrence of any 
claimed in-service stressor  In this regard, the Board has 
considered the April 2006 letter of the Veteran's wife.  
However, as this statement merely reiterates the Veteran's 
stated history of loading dead bodies on aircraft to be 
shipped to the United States and transporting the wounded-
events about which she claims he wrote her during service-it 
cannot  serve to corroborate the occurrence of events that 
are not within the wife's personal knowledge.  

The Board also notes that while a  December 1968 Performance 
Report-part of the Veteran's personnel file, and a duplicate 
copy of which was submitted by Veteran-supports hi assertion 
that,  from June 1968 to December 1968, while his squadron 
was on temporary duty to Japan, he was selected to work 
aircraft duties at Cam Ranh Bay, this document does not 
support the occurrence of an alleged stressor.  As indicated, 
CURR did not verify the occurrence of alleged base attacks 
during the period that the Veteran served there, as alleged, 
and there is otherwise no objective evidence to support the 
occurrence of any such incidents. 

Based on all of the foregoing, the Board must conclude, on 
these facts, that there is no verified or verifiable stressor 
to support the claim, and the record does not present a basis 
for VA to make additional attempts to independently 
corroborate any reported stressor(s).  Accordingly, while the 
Veteran has been diagnosed with PTSD by VA practitioners, 
such diagnosis was based on an account of an unverified 
stressors reported by the Veteran, and credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence).  See Moreau, 9 Vet. App. at 396 (

In the absence of credible evidence that a claimed in-service 
stressor occurred-an -essential criterion for establishing 
service connection for PTSD-the criteria for service 
connection for PTSD are not met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied. 


REMAND

As indicated in the introduction, above, the Veteran filed a 
timely NOD with respect to his claim for a rating in excess 
of 20 percent for degenerative disc disease/degenerative 
joint disease with herniated nucleus pulposus at L5 of the 
lumbosacral spine with residuals.

By filing a timely NOD with the November 2005 denial, the 
Veteran has initiated appellate review on this issue.  38 
C.F.R. § 20.302(a) (2008).  However, the RO has yet to issue 
a SOC with respect to this claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29 (2007); Manlincon 
v. West, 12 Vet. App. 238, 240- 41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).  Consequently, this matter must 
be remanded to the RO for the issuance of a SOC.  Id.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2008).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO must furnish to the Veteran 
and his representative an SOC with 
respect to the November 2005 denial of 
the claim for a rating in excess of 20 
percent for degenerative disc 
disease/degenerative joint disease with 
herniated nucleus pulposus at L5 of the 
lumbosacral spine with residuals, along 
with a VA Form 9, and afford them the 
appropriate opportunity to file a 
substantive appeal to perfect an appeal 
as to this issue.  The Veteran and his 
representative are hereby reminded that 
to obtain appellate review of the 
aforementioned matter, a timely appeal 
must be perfected within 60 days of the 
issuance of the SOC.

2.  The RO should not return to the 
claims file to the Board until after the 
veteran perfects an appeal as to the 
denial of the claim for a rating in 
excess of 20 percent for degenerative 
disc disease/degenerative joint disease 
with herniated nucleus pulposus at L5 of 
the lumbosacral spine with residuals, or 
the time period for doing so expires, 
whichever occurs first. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


